DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.  Claims 1-20 are pending.
 
Drawings
The drawings are objected to because the axes in Fig. 5 are not consistent with the axes in Fig. 4.  Specifically, Fig. 5 shows a cross-sectional view of a hole 126 from Fig. 4 along A-A’.  Fig. 5 is clearly rotated 90 degrees about axis Z in order to show the details of the hole 126 in the radial (Y) direction, yet Fig. 5 shows the axis Y corresponding with the circumferential direction (whereas Fig. 4 shows axis X corresponds with the circumferential direction).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 

Claim Objections
Claims 13 & 14 are objected to because of the following informalities:  
	Regarding Claims 13 & 14:
The recitations “the plurality of fuel nozzles” (once in each claim) is believed to be in error for - - a plurality of fuel nozzles - -. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Independent Claims 1 & 11, the recitation “the region is bounded by an/the igniter and the plurality of dilution holes” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the thefreedictionary.com bound: (1) to set a limit to; confine; (2) to constitute the boundary or limit of; (3) to identify the boundaries of; demarcate.  Given that a single igniter 100 is shown, and that it necessarily occupies only a single location where it is placed, the region is not “bounded” by the igniter under any reasonable definition of the term “bound.”  A row of laser holes, in fact, extends along the circumference of the combustor aft of a forward-most portion of the igniter.  Additionally, Applicant’s specification particularly discloses that “there are five laser hole groups disposed between the fuel nozzle orifices 122 and the back end of the combustor 120” (para. [0020]).  The only labeled fuel nozzle orifice 122 is at the same axial position along the combustor as the igniter 100 (Fig. 1B).  It is understood, however, that each fuel nozzle 110 has its own respective fuel nozzle orifice 122.  But even when (see Fig. 1B) considering the forward-most fuel nozzles 110, there are only three laser hole groups disposed between the fuel nozzle orifices 122 of the forward-most fuel nozzles 110 and the back end of the combustor, which either means (a) the term “between” is being used contrary to its plain and ordinary meaning without a provided special definition (i.e. from thefreedictionary.com between: in or through the position or interval separating) since the only depicted array of five laser hole groups includes the three groups of laser holes “between” the orifices 122 and the back end of the combustor in combination with two laser hole groups that are at axial positions overlapping the axial extent of the fuel nozzle orifices 122 of the forward-most fuel nozzles 110, which suggests that the disclosed five groups of laser holes are not actually “between” the fuel nozzle orifices 122 and the back end of the combustor as disclosed, or (b) there are additional groups of laser holes aft of and beyond the aft-most fuel nozzle orifices 122 (and thus between the igniter 100 and the back end of the combustor) which contradicts the region being “bounded” by the igniter.  Assuming that the term “between” in the specification is used in accordance with its plain and ordinary meaning, then there are undepicted laser hole groups disposed aft of the igniter 100 and the back end of 
Further regarding Independent Claims 1 & 11, the recitation “a diameter of each of the plurality of laser holes is smaller than a radius of each of the plurality of dilution holes” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Applicant’s specification does disclose exemplary diameters of the laser holes 126 (para. [0021]), but the diameters of the laser holes are nowhere related to the radii of the dilution holes (neither radii nor diameters of the dilution holes are expressly stated anywhere in the specification, and the drawings do not expressly disclose such a relationship).  Certainly, Fig. 1B indicates a general sizing of the laser holes relative to the general sizing of the dilution holes, and one of ordinary skill in the art would immediately understand from the figures, as well as from their knowledge of the art, that the diameters of the laser holes 126 are smaller than the diameters of the dilution holes 124.  The drawings are not disclosed as being to scale, so inferences concerning the size difference between the diameters of the laser holes 126 and the radii of the dilution holes 124 are unsupported.
Regarding Dependent Claim 2, the recitation “there are no laser holes between the igniter and the back end of the combustor” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Applicant’s specification does not provide direct support for this limitation.  Applicant’s specification particularly discloses that “there are five laser hole groups disposed between the fuel nozzle orifices 122 and the back end of the combustor 120” (para. [0020]).  The only labeled fuel nozzle orifice 122 is at the same axial position along the combustor as the igniter 100 (Fig. 1B).  It is understood, however, that each fuel nozzle 110 has its own respective fuel nozzle orifice 122.  But even when (see Fig. 1B) considering the forward-most fuel nozzles 110, there are only three laser hole groups disposed between the fuel nozzle orifices 122 of the forward-most fuel nozzles 110 and the back end of the combustor, which either means (a) the term “between” is being used thefreedictionary.com between: in or through the position or interval separating) since the only depicted array of five laser hole groups includes the three groups of laser holes “between” the orifices 122 and the back end of the combustor in combination with two laser hole groups that are at axial positions overlapping the axial extent of the fuel nozzle orifices 122 of the forward-most fuel nozzles 110, which suggests that the disclosed five groups of laser holes are not actually “between” the fuel nozzle orifices 122 and the back end of the combustor as disclosed, or (b) there are additional groups of laser holes aft of and beyond the aft-most fuel nozzle orifices 122 (and thus between the igniter 100 and the back end of the combustor) which contradicts the region being “bounded” by the igniter as recited in claim 1 and contradicts the foregoing limitation of claim 2.  Assuming that the term “between” in the specification is used in accordance with its plain and ordinary meaning, then there are undepicted laser hole groups disposed aft of the igniter 100 and the back end of the combustor, which is contradictory to both claims 1 and 2.  If the specification term “between” is not used in accordance with its plain and ordinary meaning, then the aft-most row of laser holes 126 (which overlap the axial position of the igniter 100) appears to be “between” the igniter 100 and the back end of the combustor (since the holes are between a portion of the igniter and the back end of the combustor), which directly contradicts at least claim 2.  Thus, the foregoing is found to be new matter.
Regarding Dependent Claim 10, the recitation “the pitch is smaller than a radius of the igniter” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Applicant’s specification fails to disclose anything in particular about the igniter’s radius, or what part(s) of the igniter has the radius.  Fig. 1B, however, shows a mounting feature (a disk which mounts to the surface of the combustor) of the igniter 100 which appears to have a center axis aligned with a row of laser holes 126.  The radius of this portion of the igniter, however, extends beyond the next row of laser holes 126.  The foregoing is therefore found to be new matter.
Dependent Claims 3-9 & 12-20 are rejected under 35 U.S.C. 112(a) for their dependence from claims 1 & 11, respectively.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent Claims 1 & 11, the recitation “the region is bounded by an/the
igniter and the plurality of dilution holes” is vague and indefinite because it is unclear what the term “bounded” is intended to mean.  Applicant’s specification is wholly silent as to this newly-recited limitation, as discussed in the rejection under 35 U.S.C. 112(a) above.  Applicant’s figures show an igniter 100 positioned at a single location near the back end of the combustor.  From thefreedictionary.com bound: (1) to set a limit to; confine; (2) to constitute the boundary or limit of; (3) to identify the boundaries of; demarcate.  Given that a single igniter 100 is shown, and that it necessarily occupies only a single location where it is placed, the region is not “bounded” by the igniter under any reasonable definition of the term “bound.”  A row of laser holes, in fact, extends along the circumference of the combustor aft of a forward-most portion of the igniter.  It is therefore unclear what the term “bounded” means given that the region extends beyond a portion of the igniter that supposedly bounds it.  
Additionally, Applicant’s specification particularly discloses that “there are five laser hole groups disposed between the fuel nozzle orifices 122 and the back end of the combustor 120” (para. [0020]).  The only labeled fuel nozzle orifice 122 is at the same axial position along the combustor as the igniter 100 (Fig. 1B).  It is understood, however, that each fuel nozzle 110 has its own respective fuel nozzle orifice 122.  But even when considering the forward-most fuel nozzles 110, there are only three laser hole groups disposed between the fuel nozzle orifices 122 of the forward-most fuel nozzles 110 and the back end of the combustor, which either means (a) the term “between” is being used contrary to its plain and ordinary meaning without a provided special definition (i.e. from thefreedictionary.com between: in or through the position or interval separating) since the only depicted array of five laser hole groups includes the three in combination with two laser hole groups that are at axial positions overlapping the axial extent of the fuel nozzle orifices 122 of the forward-most fuel nozzles 110, which suggests that the disclosed five groups of laser holes are not actually “between” the fuel nozzle orifices 122 and the back end of the combustor, or (b) there are additional groups of laser holes aft of and beyond the aft-most fuel nozzle orifices 122 (and thus between the igniter 100 and the back end of the combustor) which contradicts the region being “bounded” by the igniter.
Regarding Dependent Claim 2, the recitation “there are no laser holes between the igniter and the back end of the combustor” is vague and indefinite because it is unclear what the term “between” is intended to mean.  Applicant’s specification does not specifically disclose this limitation, and thus does not clarify it.  Applicant’s specification does, however, particularly disclose that “there are five laser hole groups disposed between the fuel nozzle orifices 122 and the back end of the combustor 120” (para. [0020]).  The only labeled fuel nozzle orifice 122 is at the same axial position along the combustor as the igniter 100 (Fig. 1B).  It is understood that each fuel nozzle 110 has its own respective fuel nozzle orifice 122.  But even when (see Fig. 1B) considering the forward-most fuel nozzles 110, there are only three laser hole groups disposed between the fuel nozzle orifices 122 of the forward-most fuel nozzles 110 and the back end of the combustor, which either means (a) the term “between” is being used contrary to its plain and ordinary meaning without a provided special definition (i.e. from thefreedictionary.com between: in or through the position or interval separating) since the only depicted array of five laser hole groups includes the three groups of laser holes “between” the orifices 122 and the back end of the combustor in combination with two laser hole groups that are at axial positions overlapping the axial extent of the fuel nozzle orifices 122 of the forward-most fuel nozzles 110, which suggests that the disclosed five groups of laser holes are not actually “between” the fuel nozzle orifices 122 and the back end of the combustor as disclosed, or (b) there are additional groups of laser holes aft of and beyond the aft-most fuel nozzle orifices 122 (and thus between the igniter 100 and the back end of the combustor) which contradicts the region being “bounded” by the igniter as recited in claim 1 and directly contradicts the foregoing limitation of claim 2.  Assuming 
	Dependent Claims 3-10 & 12-20 are rejected under 35 U.S.C. 112(b) for their dependence from claims 1 & 11, respectively.

Examiner Comment
	While no prior art is applied in any claim rejections under 35 U.S.C. 102 or 103, the claims are not in condition for allowance due to the rejections under 35 U.S.C. 112(a) and 112(b). 		

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741